—Proceeding pursuant to CPLR article 78 to review a determination of the respondent Department of Motor Vehicles of the State of New York, Appeals Board of the Administrative Adjudication Bureau, dated May 21, 1996, which, after a hearing, found that the petitioner violated Vehicle and Traffic Law § 385 (9) and imposed a fine.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
The determination that the petitioner violated Vehicle and *475Traffic Law § 385 (9) was supported by substantial evidence (see, Matter of Willets Point Contr. Corp. v Department of Motor Vehicles, 227 AD2d 411). The petitioner is responsible for the knowledge and deeds of its agents acting within the scope of their employment (see, Matter of Allied Sanitation v Adduci, 226 AD2d 195; cf., Matter of Accorso v Appeals Bd. of Admin. Adjudication Bur., 185 AD2d 611).
The petitioner’s remaining contentions are either unpreserved for review or without merit. Pizzuto, J. P., Joy, Friedmann and Florio, JJ., concur.